DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Response to Arguments
Applicant's arguments filed 07/13/2022 have been fully considered, but they are not fully persuasive. The 35 USC § 112 has been overcome in response to Applicant’s amendments. However, the 35 USC § 101 and updated 103 rejections of claims 9 and 12-14 are applied in light of Applicant's amendments.  
The Applicant argues that “The claimed method is an improvement on the current systems showing its practical use and need in the area.” (Remarks 07/13/2022) 
In response, the Examiner respectfully disagrees. The claimed subject matter, is directed to an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for collecting and analyzing (triggering) information regarding employee data. Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the collecting and analyzing (modeling and triggering) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of collecting/monitoring data and analyzing datasets can be performed by a human (mental process/pen and paper).  The practice of analyzing information and constructing models with set parameters can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of monitoring and analyzing data specifically for service project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of collecting and analyzing data regarding a employee training data, and performing correlation analysis is insufficient to demonstrate an improvement to the technology.
Applicant’s arguments with respect to the rejection to the claims regarding the 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection. In light of Applicants amendments and arguments the Examiner updated the search and provided new art to reject the claim limitations. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 9 and 12-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 9 and 12-14) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), which falls into the “Certain methods of organizing human activity” group; and by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s), as set forth in exemplary claim 9, are:  selecting a trigger event, the trigger event selected from a list of tasks associated with a target software from a list of enterprise software representing an opportunity for real time compliance training, and wherein the trigger event is triggered via an event listener; selecting one or more training messaging and/or employee actions that are displayed to an employee when the trigger event occurs; and tracking the delivery of the one or more training messaging and/or employee actions and using the event listener to compare incidence of another trigger event against a later downstream event against a later downstream event associated with the employee who receives the one or more training messaging and/or employee actions, wherein the later downstream event occurs in …where the trigger event occurs…,.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to using an admin training configuration module within an interface of a configuration and reporting software…enterprise software… the enterprise software separate from the admin system… in an admin reporting module of the configuration and reporting software; via a graphical user interface (GUI)… a same target software of the enterprise software… or a different target software of the enterprise software and wherein the tracking is transmitted to the admin reporting module of the configuration and reporting software and recorded in one or more databases for later use (as recited in claim 9).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: using an admin training configuration module within an interface of a configuration and reporting software…enterprise software… the enterprise software separate from the admin system… in an admin reporting module of the configuration and reporting software; via a graphical user interface (GUI)… a same target software of the enterprise software… or a different target software of the enterprise software and wherein the tracking is transmitted to the admin reporting module of the configuration and reporting software and recorded in one or more databases for later use (as recited in claim 9)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.   
 Applicant’s Specification lacks any mention of hardware, and special or generic off-the-shelf computer-based elements for implementing the claimed invention. Even if Applicant Specification provided support, which it does not, it would not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (12-14) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  Dependent claims reciting, “wherein the later downstream event occurs in a different enterprise software than where the trigger event occurs; wherein the later downstream event is a job duty performance evaluation of the employee; wherein the tracking step comprises: testing efficacy of a compliance training message as against one or more other training messages delivered to the employee; testing efficacy of a compliance training message over time.” The dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20050158697 (hereinafter “Nelson”) et al., in view of U.S. PGPub 20150371172 to (hereinafter “Minter”) et al., in further view of U.S. PGPub 20010051906 to (hereinafter “Esposito”) et al.
 As per claim 9, Nelson teaches a compliance training measurement method comprising: 
selecting a trigger event, the trigger event…; Nelson 0009: “a system having a database for holding training data, a subset of the training data being targeted data for teaching at least one specific person having a specific training need, e.g., in an ethics or compliance topic or subject. A server computer connected to the network has access to the training data in the database and can recognize persons who connect to the system to obtain training. The recognition of user identity triggers the extraction of data targeted at them from the database and the presentation thereof by the server to train that specific person.”
via a graphical user interface (GUI), selecting one or more training messaging and/or employee actions that are displayed within the enterprise software to an employee when the trigger event occurs…; and Nelson 0009: “The basic training data and the specific training data are stored in a database, with the specific data being targeted for teaching the specific person having a specific training need. The basic training data and the specific training data are then presented to the trainee over the network via a server computer connected to the network and having access to the database.”
tracking the delivery of the one or more training messaging and/or employee actions …associated with the employee who receives the one or more training messaging and/or employee actions, Nelson 0021: “ This information is retrieved, formatted and displayed to the trainee 12 in a pop-up window within the course. To maintain an audit trail of the information delivered, a JavaScript program records what custom information was displayed to each trainee 12 in a tracking table in the SMS database 18…0031: A Testing Tracking System 80 administers tests to trainees 12… A record that a trainee 12 took and successfully passed a compliance course can have a legal effect, e.g., by showing that the sponsoring client company expended reasonable effort to inform its employees about the operative policies, rules and laws in the relevant area… Course completion and testing results are recorded by Course Tracking 88 for long term storage and for reporting to relevant persons, such as an employer of the trainee 12…0059-0061: The SMS Enrollment Agent 50 computer program executes at a predetermined frequency to examine the SMS database tables to locate those employees who are to be enrolled in a course… After they complete the first course, the risk-based curriculum table 62 d contains a value for the number of days or a specific date when the user should be enrolled in the second course in their curriculum. This process continues through the entire risk-based curriculum. Courses may be added, removed, or schedule information changed as needed in each risk-based curriculum using the SMS Administrator 55, in which case the updated information is then used by the Enrollment Agent 50 as it processes all future enrollments …The SMS Completion Agent 54 computer program executes on a predetermined frequency to examine the History table 62 c to determine users who have recently completed an enrolled course. This is accomplished by executing a javascript program containing a series of stored database queries to locate History table completion records that have been created by the tracking system in the period since the Completion agent 54 last executed.”{Note: Matching terms, ‘latter downstream event’ with ‘predetermined frequency/should be enrolled’ from the prior art.}
wherein the later downstream event occurs in a same target software of the enterprise software where the trigger event occurs or a different target software of the enterprise software, Nelson 0016: “FIG. 1 shows a system 10 for providing training and instruction to trainees/users/employees 12 over the Internet 14. The system 10 contaemplates a process for developing course content consistent with the needs, interests and preferences of the trainee 12 and/or the employer of the trainee 12. This training is typically in the area of “ethics” or “compliance” training, wherein employees, officers, directors, contractors and/or agents of a company are instructed in various policies, code of conduct, procedures, laws, treaties, and other rules and regulations which are relevant to their work activities.
Nelson may not teach the following. However, Minter teaches;
using an admin training configuration module within an interface of a configuration and reporting software …selected from a list of tasks associated with a target software from a list of enterprise software representing an opportunity for real-time compliance training, the enterprise software separate from the admin system and wherein the trigger event is triggered via an event listener in an admin reporting module of the configuration and reporting software; …; and wherein the tracking is transmitted to the admin reporting module of the configuration and reporting software and recorded in one or more databases for later use;
Minter 0030-0031: “A scorecard view controller system is configured to generate a balanced scorecard distribution graphic as shown in FIG. 3, such as by generating a database query for a number of KPIs associated with a selected employee and associated range data for KPIs that are below an acceptable requirement rating, equal to an acceptable requirement rating and greater than an acceptable requirement rating, and then by generating a graphic that shows a number of KPIs for the employee that are below the requirement rating, a number of KPIs for the employee that are equal to the requirement rating, and a number of KPIs for the employee that are greater than the requirement rating, such as in a bar chart or other suitable graphic display. In addition, an adjacent graphic display can show an itemized display of the score received for each KPI and can include a color code for each KPI that indicates whether the score is below a requirement rating, equal to a requirement rating or greater than a requirement rating, such as by using a look up table that stores a color associated with each rating range and by assigning the associated color to each graphic icon in a display of graphic icons…0066: The Single Employee View Control provides details on KPI performance from the Scorecard View, Coaching History, Commitment Results (both complete and pending), and any other suitable alternatives. The Single Employee View Control provides users with Functional Option Control to “Coach Now” for specific KPI metrics, schedule coaching sessions, evaluate using quality forms, and assign training to employees. An exemplary embodiment of the Single Employee View Control is depicted in FIG. 12, where system functional components are represented as user interface controls that are generated on a user interface device.” {Note: The art teaches the ability to select tasks/trainings for employees to perform based on ratings/KPI’s (triggers) in a reporting module.}  
Nelson and Minter deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Nelson with the aforementioned teachings from Minter with a reasonable expectation of success, by adding steps that allow the software to select data with the motivation to more efficiently and accurately organize and analyze user training data [Minter 0030]. 
 Nelson and Minter may not teach the following. However, Esposito teach;
and using the event listener to compare incidence of another trigger event against a later downstream event…; Esposito 0038-0040: “Two types of triggers are implemented by the system 100. The first type of trigger is a "program" trigger. Program triggers are computer programs written and scheduled to run at certain times (e.g., hourly, daily, and the like) to perform specific tasks. For example, a program may be written to determine if an employee has greater than six months service, by comparing the employee start date against the current date… Event triggers are programs designed to launch automatically when some event (e.g., changing a value in a database field) has occurred so that the program can respond to it. For example, if an employee's home address is modified, then the event of changing that field automatically "triggers" the program to identify whether that change is relevant with respect to a delivery of any document under any employee benefit plan or HR program. As such, the event trigger automatically initiates the delivery of Form W-4 because of the change in the employee address field.” 
Nelson, Minter, and Esposito deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Nelson and Minter with the aforementioned teachings from Esposito with a reasonable expectation of success, by adding steps that allow the software to compare data with the motivation to more efficiently and accurately organize and analyze user information  [Esposito 0039]. 
  As per claim 12, Nelson, Minter, and Esposito teaches all the limitations of claim 9.
 In addition, Nelson teaches:  
wherein the later downstream event is a job duty performance evaluation of the employee;Nelson 0059-0061: “The SMS Enrollment Agent 50 computer program executes at a predetermined frequency to examine the SMS database tables to locate those employees who are to be enrolled in a course… After they complete the first course, the risk-based curriculum table 62 d contains a value for the number of days or a specific date when the user should be enrolled in the second course in their curriculum. This process continues through the entire risk-based curriculum. Courses may be added, removed, or schedule information changed as needed in each risk-based curriculum using the SMS Administrator 55, in which case the updated information is then used by the Enrollment Agent 50 as it processes all future enrollments …The SMS Completion Agent 54 computer program executes on a predetermined frequency to examine the History table 62 c to determine users who have recently completed an enrolled course. This is accomplished by executing a javascript program containing a series of stored database queries to locate History table completion records that have been created by the tracking system in the period since the Completion agent 54 last executed…claim 24: wherein said means for searching includes a programmatic enrollment agent that evaluates when a trainee should be enrolled in a particular course of training by examining information in the database about the trainee's risk group, curriculum, and previous training.”
 Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20050158697 (hereinafter “Nelson”) et al., in view of U.S. PGPub 20150371172 to (hereinafter “Minter”) et al., in further view of U.S. PGPub 20010051906 to (hereinafter “Esposito”) et al., and in further view of U.S. PGPub 20060282276 to (hereinafter “Venzon”) et al.
 As per claim 13, Nelson, Minter, and Esposito teach all the limitations of claim 9. 
 Nelson, Minter, and Esposito may not teach the following. However, Venzon teaches;
wherein the tracking step comprises: testing efficacy of a compliance training message as against one or more other training messages delivered to the employee; Venzon 0004: “Collecting objective data may also include determining a number of unresolved compliance program assessment gaps, determining a number and severity of issues raised by supervisory and regulatory agencies, evaluating effectiveness of monitoring regulatory and compliance issues, determining a percentage of compliance monitoring activities and projects completed, and determining a percentage of employees meeting compliance training requirements or any other measurement that may be deemed applicable and useful for determining the effectiveness of the compliance programs…0038: the results from block 216 may be converted to a standard scale of measurement to facilitate comparison across different lines of business similar to that described with respect to block 212. Each line of business may set its own thresholds or ranges for each level in a common scale…0076-0088: the results from the survey may be converted to a standard scale for measurement and comparison purposes. A survey score related to monitoring efforts may be generated in block 266. The survey score may be used in combination with other survey scores and compliance scores for the different metrics to calculate an overall CPEI in block 293 (FIG. 2E)…In block 286, training and awareness of employees and associates related to compliance may be measured. In block 288 responses to compliance survey statements or questions related training and awareness of compliance may be evaluated.”
Nelson, Minter, Esposito, and Venzon deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Nelson, Minter, and Esposito with the aforementioned teachings from Venzon with a reasonable expectation of success, by adding steps that allow the software to compare data with the motivation to more efficiently and accurately organize and analyze data [Venzon 0076].
 As per claim 14, Nelson, Minter, and Esposito teach all the limitations of claim 9. 
 Nelson, Minter, and Esposito may not teach the following. However, Venzon teaches; 
wherein the tracking step comprises: testing efficacy of a compliance training message over time; Venzon 0004: “Collecting objective data may also include determining a number of unresolved compliance program assessment gaps, determining a number and severity of issues raised by supervisory and regulatory agencies, evaluating effectiveness of monitoring regulatory and compliance issues, determining a percentage of compliance monitoring activities and projects completed, and determining a percentage of employees meeting compliance training requirements or any other measurement that may be deemed applicable and useful for determining the effectiveness of the compliance programs…0037-0038: This metric may track the number of outstanding or regulatory issues identified by audit or the line of business that were not resolved within a planned or predetermined timeframe. In block 216, a number of outstanding compliance or regulatory issues identified by audit or line of business that were not resolved with the planned or predetermined time frame may be determined. Compliance or regulatory issues may be tracked or managed in a database that may include the status and whether any issues are unresolved after a predetermined time period.”
Nelson, Minter, Esposito, and Venzon deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Nelson, Minter, and Esposito with the aforementioned teachings from Venzon with a reasonable expectation of success, by adding steps that allow the software to test data with the motivation to more efficiently and accurately organize and analyze data [Venzon 0037].
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:Pryhuber; Jeff. SYSTEMS AND METHODS FOR PROVIDING AND CUSTOMIZING A VIRTUAL EVENT PLATFORM, .U.S. PGPub 20120272208  Aspects of the present disclosure relate to virtual event platforms, and in particular, to methods and systems for customizing a virtual event platform. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683